DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. *Note that Priority Documents electronically retrieved by USPTO from a participating IP Office on 07 February 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2005/0142678) Nishikawa (7,903,055).
With respect to claims 1 and 7, Kim teaches a semiconductor member (Fig. 3H) comprising: a substrate (103); and a plurality of unit semiconductor cells (Fig. 3H) disposed on the substrate and arranged in a matrix (paragraph 6; *note that pixels in an LCD are known to be formed in a matrix), each of the unit semiconductor cells comprising: a first semiconductor driving electrode (124) and a second semiconductor 
Kim does not explicitly teach the semiconductor is a light source (claim 1); wherein the substrate includes glass (claim 7).
As for claim 1, Nishikawa also drawn to light emitting displays, teaches a semiconductor is a light source (column 1, lines 24-29). 
As for claim 7, Nishikawa teaches wherein the substrate includes glass (column 5, lines 30-35).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use light source semiconductor and glass substrate of Nishikawa in as the semiconductor of Kim, in order to allow use of the display in dark surroundings (paragraphs 13-14 of Kim) and since KSR teaches it is obvious to perform simple substitution of one known element for another to obtain predictable results (MPEP 2143B) and Nishikawa teaches glass is a known material to form semiconductor substrates (column 5, lines 30-35 of Nishikawa).


As for claim 3, Kim further teaches wherein the heat dissipation layer (141) includes at least one of silver (Ag), copper (Cu), aluminum (Al), molybdenum (Mo), and indium tin oxide (ITO), or an alloy thereof (paragraph 61).  
As for claim 4, Kim further teaches wherein the heat dissipation layer (141) surrounds (Fig. 3H) the semiconductor (118).  
As for claim 5, Kim further teaches wherein the heat dissipation layer (141) is spaced apart from the semiconductor (Fig. 3H) and is electrically connected to the semiconductor through the first light source driving electrode (paragraph 62).  
As for claim 6, Kim teaches wherein the heat dissipation layer (141) is spaced apart from a heat dissipation layer of an adjacent unit light source cell (Fig. 3H).  

As for claim 8, Kim teaches a semiconductor member (Fig. 3H) comprising: a substrate (103); a circuit element layer (9, 121, and 124) disposed on the substrate and including a first semiconductor driving electrode (124) and a second semiconductor driving electrode (121); a semiconductor (118) disposed on the circuit element layer (9, 115, 121, and 124) and electrically connected between the first semiconductor driving electrode and the second semiconductor driving electrode (Fig. 3H and paragraph 50); a first insulating layer (137) disposed on the circuit element layer and exposing the semiconductor and at least a part of the first semiconductor driving electrode (at 144); a first heat dissipation layer (portion of 141 to the left of 144) disposed on the first 
Kim does not explicitly teach the semiconductor is a light source (claim 8).
As for claim 8, Nishikawa also drawn to light emitting displays, teaches a semiconductor is a light source (column 1, lines 24-29). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use light source semiconductor of Nishikawa in as the semiconductor of Kim, in order to allow use of the display in dark surroundings (paragraphs 13-14 of Kim).

As for claim 9, Kim teaches wherein: the first insulating layer (137) includes an organic material (paragraph 54); and an upper surface of the first insulating layer includes a first surface concavo-convex pattern (Fig. 3H).  
As for claim 10, Kim teaches wherein the first heat dissipation layer (portion of 141 to the left of 144) is conformally disposed on the upper surface of the first insulating layer having the first surface concavo-convex pattern to include a second surface concavo-convex pattern on one surface thereof (Fig. 3H).  
As for claim 11, Kim teaches wherein: the second insulating layer (portion of 141 to the right of 144) is conformally disposed on the first heat dissipation layer to include a 
As for claim 12, Kim teaches wherein a surface of the second heat dissipation layer (portion of 141 to the right of 144) is substantially flat (see side surface of 141 in Fig. 3H).  
As for claim 13, Kim teaches wherein each of the first heat dissipation layer and the second heat dissipation layer includes at least one of silver (Ag), copper (Cu), aluminum (Al), molybdenum (Mo), and indium tin oxide (ITO), or an alloy thereof (paragraph 61).  
As for claim 14, Kim teaches wherein the first heat dissipation layer (portion of 141 to the left of 144) is spaced apart from the light source and is electrically connected to the light source through the first light source driving electrode (paragraph 62 and Fig. 3H).  
As for claim 15, Kim teaches wherein: the second insulating layer (130) includes at least one contact hole (144) penetrating through the second insulating layer (Fig. 3H); and the first heat dissipation layer (portion of 141 to the left of 144) and the second heat dissipation layer (portion of 141 to the right of 144) directly contact each other through the contact hole (Fig. 3H).  
As for claim 16, Kim teaches wherein: the light source member includes a plurality of unit light source cells arranged in a matrix; and each of the unit light source cells includes the light source, the first insulating layer, the first heat dissipation layer, 
As for claim 17, Kim teaches wherein: the first heat dissipation layer is spaced apart from a first heat dissipation layer of an adjacent unit light source cell; and the second heat dissipation layer is spaced apart from a second heat dissipation layer of the adjacent unit light source cell (see break in 141 at left side in Fig. 3H and paragraph 6).  
	As for claims 18-20, Kim and Nishikawa teach all of the claimed elements, as is discussed above.
As for claim 21, Kim further teaches wherein the first light source driving electrode (124) and the second light source driving electrode (121) are disposed directly on a same layer (Fig. 3H).   

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In light of the amendments, claims 8-16 and 18-20 are now rejected under 35 USC 103 over Kim in view of Nishikawa. 
	As for this 35 USC 103 combination, the Applicant argues that “there is no possibility of an electrode for a light source under substrate 3 to make contact with anything that might be construed as a heat dissipation layer in Fig. 1 of Kim.” Initially it is pointed out that in the rejection above (as well as the Non-Final Rejection mailed 28 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        4/22/2021